DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see Pages 6-12, filed 2/11/2022, with respect to Claims 2-4, 9-10, and 12 have been fully considered and are persuasive.  The rejections of Claims 2-4, 9-10, and 12 has been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please amend the Paragraph on Page 1 of the specification:
This application claims priority to and is a divisional of U.S. Application Ser. No. 15/851356, filed on December 21, 2017, now US Patent 10,376,415, which claims priority to and is a divisional of U.S. Application No. 14/157,047, filed on January 16, 2014, now US Patent 9,861,527, which claims the benefit of priority to U.S. Provisional Application No. 61/753,319, filed January 16, 2013, the entire contents of which are incorporated herein by reference.

Allowable Subject Matter
Claims 2-4, 9-10, and 12 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 2-4, 9-10, and 12 are allowed over the cited prior art because the Examiner found that none of the cited prior art discloses establishing an enhanced fragmentation cutting pattern comprising the plurality of original 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/MICHAEL J LAU/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792